211 S.W.3d 625 (2007)
STATE of Missouri, Appellant,
v.
Sabr SALIK, Respondent.
No. ED 87399.
Missouri Court of Appeals, Eastern District, Division Two.
January 16, 2007.
Edward S. Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Stephanie Morrell, Stephanie L. Wan, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Sabr Salik (hereinafter, "Defendant") appeals from the judgment entered after a *626 jury verdict finding him guilty of one count of statutory sodomy in the first degree, Section 566.062 RSMo (2000), and one count of attempted statutory sodomy in the first degree, Section 575.270 RSMo (2000). The trial court sentenced Defendant to twenty-five years' imprisonment on each count, to be served concurrently. Defendant raises two points on appeal, claiming there was insufficient evidence to prove attempted statutory sodomy and there was plain error in failing to instruct the jury it had to find Defendant intended to insert a crayon into his stepdaughter's genitalia.
We have reviewed the briefs of the parties and the record on appeal and find Defendant's allegation of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).